Citation Nr: 9916706	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  97-29 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for generalized 
arthritis.

2.  Entitlement to service connection for residuals of trench 
foot.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the St. 
Petersburg, Florida, Regional Office (hereinafter RO).  

As referenced by the veteran's representative in his April 
1999 informal hearing presentation and in written 
correspondence of record, the veteran has contended that 
service connection is warranted for several additional 
disabilities not addressed by the RO, to include "nodules 
over the entire body," hammertoes, cellulitis, bone calluses 
and back pain.  It was requested in the informal hearing 
presentation that these additional issues be "remanded" to 
the RO.  These issues are not developed to the extent that 
the Board has the authority or jurisdiction to remand these 
issues.  Moreover, the veteran's representative appeared to 
indicate in an October 1997 statement that the veteran was 
asserting that many of these additional disabilities, rather 
than representing distinct issues from those on appeal, 
developed as residuals of trench foot or generalized 
arthritis incurred during service.  Given this ambiguity, the 
appellant and his representative are directed to claim, with 
specificity, those disorders for which consideration is 
desired by the RO.


FINDING OF FACT

There is no competent evidence of record indicating that the 
veteran currently has generalized arthritis or trench foot or 
the residuals thereof that can be related in any way to an 
in-service occurrence or event.



CONCLUSION OF LAW

Well-grounded claims for entitlement to service connection 
for generalized arthritis or trench foot have not been 
presented.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
There are some disabilities, including arthritis, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  There is no further duty 
to assist the veteran if a well-grounded claim is not 
submitted.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v.  Derwinski, 1 Vet. App. 78 (1990).  The evidentiary 
assertions by the veteran are to be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertions are inherently 
incredible or are beyond the competence of the person making 
the assertions.  See King v. Brown, 5 Vet. App. 19 (1993).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has stated that medical evidence 
showing a nexus between present disability and in-service 
pathology is required to form a well-grounded claim for 
service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995).  While it has been claimed by the veteran that there 
is a nexus between  present disability and arthritis and 
trench foot sustained in service, there is no competent 
objective evidence showing a nexus between any such 
disability and in-service pathology.  The veteran is not 
competent to establish the required medical nexus.  As such, 
the claims for service connection for service connection for 
generalized arthritis and trench foot are not well grounded 
and must therefore be denied.

Summarizing the relevant evidence of record, the service 
medical records do not reflect treatment for trench foot.  
Treatment for a ganglion on the left wrist during service was 
also shown.  (Service connection for this ganglion has been 
granted.)  Reference is made on the separation examination to 
right ankle pain noted to have been incurred as a result of a 
fracture incurred during service, but neither arthritis nor 
trench foot was demonstrated at that time.  Examination of 
the skin was normal, and no pertinent history of treatment of 
either disorder was recorded.  A VA examination conducted 
after service in June 1947 indicated no disease was 
demonstrated.  The veteran did not at that time describe 
having arthritis or trench foot, nor did he file a claim for 
service connection for either disability in his original 
claim for service connection filed in 1947.  While VA and 
private clinical records dated in the 1990s refer to 
treatment for variously diagnosed foot disabilities, such 
disability has been attributed to the veteran's diabetes 
rather than trench foot or any other in-service 
symptomatology or pathology.  Similarly, while this private 
and VA clinical evidence reflects treatment for arthritis, 
there is no objective clinical evidence linking this 
disability to an in-service event, symptomatology, or 
pathology.

In reviewing the evidence summarized above, the Board has 
also considered the veteran's contentions that he has current 
disability due to arthritis or trench foot incurred in 
service.  However, absent any independent supporting clinical 
evidence from a physician or other medical professional, 
"[t]he veteran's own statements expressing his belief that 
his disabilities are service connected . . . are not 
probative."  Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  Also considered were the contentions of the 
veteran's representative in the informal hearing presentation 
that the veteran's lay assertions are sufficient evidence to 
grant service connection for generalized arthritis and 
residuals of trench foot because he is a "combat" veteran.  
While there is no official record from the United States Army 
definitively indicating the veteran served in combat, the 
lack of any competent medical evidence linking a current 
disability to trench foot or generalized arthritis incurred 
as a result of service nevertheless precludes a grant of 
service connection for either disability under the provisions 
applicable to combat veterans codified at 38 U.S.C.A. 
§ 1154(b).  See Clyburn v. West, No. 97-1321 (U.S. Vet. App. 
April 2, 1999).  It is noted that § 1154(b) does not provide 
a substitute for medical nexus evidence.  Id.

In short, the Board has carefully considered the veteran's 
contentions that he has current disability that is the result 
of generalized arthritis or residuals of trench foot.  
As shown in the summary of the evidence in the preceding 
paragraphs, there is no independent clinical evidence of 
record supporting the veteran's assertions with regard to a 
nexus between current disability and generalized arthritis or 
trench foot incurred in service.  Accordingly, the Board must 
find the claims for entitlement to service connection for 
generalized arthritis and residuals of trench foot to be not 
well-grounded.  Caluza, 7 Vet. App. at 498, 506 (1995); 
Edenfield, 8 Vet. App. at 384, 388.

The Board, in finding the claims for service connection at 
issue to be not well grounded, has considered the obligation 
of the RO under 38 U.S.C.A. § 5103(a) and the holding in 
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995) to advise 
the veteran of the evidence needed to complete his 
application when he has failed to present a well-grounded 
claim.  The Board concludes that this obligation to the 
veteran was fulfilled by the RO to the extent that it 
notified the veteran in the August 1996 rating decision and 
January 1997 statement of the case of the evidence necessary 
to form a well-grounded claim for service connection.  
Moreover, there is no indication that there are medical 
reports that are available which would show the required 
nexus between a current disability associated with the 
disorders for which service connection is claimed and an 
event, symptomatology or pathology incurred during service.      

The Board also notes that the RO denied the claim for service 
connection for generalized arthritis for essentially the same 
reasons as set forth above, and the veteran was informed of 
the evidence needed to support a well-grounded claim for 
service connection.  Thus, to the extent that the RO may not 
have specifically found the claim for service connection for 
generalized arthritis to be not well-grounded, there is no 
prejudice to the veteran resulting from the Board's 
determination that his claim for service connection for 
generalized arthritis is not well-grounded as he has been 
informed as to the evidence needed to support this claim.  
Bernard v. Brown, 4 Vet. App. 384 (1993). 


ORDER

The claims for entitlement to service connection for 
generalized arthritis and residuals of trench foot are not 
well-grounded and are therefore denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

